Citation Nr: 1334887	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  13-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bursitis of the left hip.


ATTORNEY FOR THE BOARD

Luke McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 4, 2011 to April 5, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his December 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  One was scheduled for September 24, 2013, and the Veteran was notified of the hearing in a June 14, 2013 letter.  However, he did not appear for the hearing and has not provided a reason for his failure to appear.  Therefore the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's pes planus of the bilateral feet was incurred in active service.

2.  The Veterans does not have a current diagnosis of a left hip disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus of the bilateral feet have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 

2.  A left hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The standard of proof to be applied in decisions on claims for Veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

With regard to the Veteran's service connection claim for his bilateral foot disorder, because that claim has been granted, any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a May 2011 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

B.  Duty to Obtain Records

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other records or other relevant evidence that has not been obtained.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

C.  Duty to Provide an Examination

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, a VA examination of the Veteran was performed in May 2011, with addendum opinions provided in September 2011 and February 2013.  The VA examination and opinions are adequate for deciding this claim.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided clear explanations for the opinions stated which are consistent with the evidence of record and enable the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has challenged the adequacy of the hip examination, stating in his December 2012 substantive appeal and in his March 2012 notice of disagreement (NOD) that the examiner, when assessing his hip disorder, failed to properly measure his range of motion and failed to note his level of pain.  However, the nature, methodology, and scope of the examination is within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose a pathology of his hip.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291.  Furthermore, the findings were based on x-rays, a review of the Veteran's medical history including an in-service MRI, and a physical examination, and have been clarified in two addendum opinions, both of which note that each examiner's findings were based on treatment records, medical history, and a review of imaging done of the areas in question.  Id.  

The Veteran additionally has alleged bias on the part of VA, stating in his March 2012 notice of disagreement (NOD) that he was treated unfairly because his father was currently employed by the VA.  There is no indication of bias in the clinical findings and the Veteran has not shown any inaccuracy in the examination report.  Rather, the examination was based upon a thorough review of the record, an examination of the Veteran, a consideration of his history, and an analysis of the Veteran's radiographs and bone scans.  Thus, the examination sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered.  See Monzingo 26 Vet. App. at 107.  Therefore, the examination is adequate for deciding the Veteran's claims.  See id.  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

D.  VCAA Conclusion

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

A.  Foot Disorder

The Veteran has been diagnosed with bilateral pes planus as reflected in his March 2011 service treatment records (STRs) and May 2011 VA examination.  He contends that his foot disorder was the result of injuries sustained during active service, and that because his feet were found to be normal in his entrance examination and because his bilateral pes planus was first diagnosed in service, his foot disorder was incurred in active service.  For the following reasons, the Board finds that service connection is warranted. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.   

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2013)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the Veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, the Veteran's STRs reflect that upon enlistment, the Veteran had a normal arch and asymptomatic feet, while his March 2011 STR's reflect complaints of foot pain after basic training, and a diagnosis of bilateral pes planus, which the March 2011 Entrance Physical Standards Board records stated was "congenital."  This finding was echoed by the subsequent VA examination report and related addendum opinions.  Although the Veteran's bilateral pes planus was found on examination to be a pre-existing congenital abnormality, the presumption of soundness applies because it was not noted in his entrance examination.  Furthermore, the clear and unmistakable evidence of record does not show an absence of aggravation, so the second prong of the presumption of soundness is not rebutted. 

In this regard, the May 2011 VA examiner found continued pes planus with symptoms of tenderness over the medial and lateral malleolar area, heel, and sole.  The examiner noted that x-rays confirmed mild pes planus more prominent in the right foot.  Additionally, the examiner submitted a September 2011 addendum opinion in which he noted that the Veteran's entrance examination was negative for pes planus and opined that the Veteran's pes planus was "aggravated 50% while in service" but had "improved tremendously after he left service," and was, at the time, mild in severity.

In February 2013, a second addendum opinion reiterated the Veteran's medical history and diagnosis of congenital pes planus.  The examiner opined that conditions such as the Veteran's are most often congenital, and due to the nature of the condition, it may not have been evident to the entrance examiner because the Veteran's pes planus could manifest as a flexible arch and not a rigid one.  The examiner thus stated that the Veteran had congenital pes planus which existed prior to service and which was asymptomatic at the induction physical examination.  The examiner concluded that, though the Veteran reported no pain at his induction examination, he "aggravated temporarily his condition beyond its natural progression during basic training."  Accordingly, because clear and unmistakable evidence does not show absence of aggravation, the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1096.

Although service connection cannot be granted for congenital defects, it can be granted for congenital diseases.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) ("The presumption of soundness does not, however, apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111."); 38 C.F.R. §§ 3.303(c), 4.57.  Congenital defects differ from congenital diseases in that defects are immutable or static, while diseases are capable of improving or deteriorating.  See Quirin, 22 Vet. App. at 395 ("[A]ny worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."); see also VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990).

In the instant case, because the examiners in both addendum opinions found that the Veteran's bilateral pes planus was aggravated by service, whether or not that aggravation was "temporary," the condition is not a defect under VA law.  Therefore, the Veteran's bilateral pes planus must be considered a disability eligible for service connection compensation benefits.  Furthermore, because the Veteran's bilateral pes planus manifested during active service and was found by VA examiners to have been aggravated by service, the nexus element of the Shedden test has been satisfied.  Finally, because the Veteran is presumed sound at entrance with regard to bilateral pes planus, the entire disorder must be found to have been incurred in service, notwithstanding the examiner's opinion of 50 percent aggravation with subsequent improvement.  See Wagner, 370 F.3d at 1094-1096.

Accordingly, the balance of the evidence supports the Veteran's claim, and service connection for bilateral pes planus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

A.  Hip Disorder

The Veteran contends that his hip disorder, diagnosed as bursitis of the left hip in his May 2011 VA examination, was the result of injuries sustained during active service.  For the following reasons, the Board finds that service connection is not warranted. 

In his March 2012 NOD, the Veteran contended that his hip disorder was related to an injury he sustained during service, specifically stating that he fell while marching, and that he continued to experience pain on a daily basis.  His STRs are negative for any hip problems on entrance.  His February 2011 STRs reflect that he complained of significant left hip pain present for two weeks.  The STRs do not reflect any injury and show that an x-ray, MRI, and bone scan done at the time were normal.  In his March 2011 separation self-assessment, the Veteran reported left hip pain.  The examiner noted no trauma to the hip during active duty and stated that the Veteran reported his hip pain was related to a fall at work in 2008 in which he landed on his hip but for which he did not seek treatment.

At the May 2011 VA examination, the Veteran reported falling on his hip while marching during basic training.  The examination revealed left hip flexion to 110 degrees, extension to 30 degrees and abduction to 45 degrees.  Additionally, the examiner noted that painful motion was present, including some tenderness without swelling.  No spasm, rigidity or ankylosis was noted.  X-rays were normal, but bursitis of the left hip was diagnosed, apparently in reference to a diagnosis of bursitis in service, as the examiner noted that the Veteran had an in-service diagnosis of bursitis.  Additionally, the examiner submitted a September 2011 addendum opinion which noted that the Veteran's entrance examination was negative for a hip condition and that MRI and x-ray imaging taken in service was normal.  The examiner further noted that the Veteran reported that his symptoms improved after his separation from service.  The examiner opined that the Veteran's in-service pain was "temporarily aggravated by 50% while in service" but was currently much better.  Furthermore, the examiner stated that the diagnosis of bursitis in the May 2011 VA examination was no longer present, as evidenced by the normal x-rays from that examination.  Thus, the examiner clarified that the diagnosis of bursitis was not based on a clinical finding in the May 2011 examination.

In February 2013, a second addendum opinion reiterated the Veteran's medical history with regard to his hip, but found that the Veteran never had bursitis.  The examiner noted that the Veteran complained of pain during active duty which, at the time, he attributed to a pre-service injury.  Bone scans, x-rays, and an MRI taken at the time of the complaints were all normal.  The examiner further clarified that the bursitis mentioned in the May 2011 examination was never present, as it would have been shown in the MRI that was taken in service.  For those reasons, the examiner opined that the presence of bursitis was never documented.  This opinion is especially probative, as it reflects the conclusions of a medical professional who reviewed the pertinent medical history and provided 
a complete explanation for his conclusion.

Accordingly, a current disability of the hip is not established during the pendency of this claim.  While the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability associated with the Veteran's symptoms must be diagnosed.  The Board affords more weight to the VA examiner's findings on this issue than to the Veteran's lay statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  Furthermore, the VA examination report and addendum opinions, especially the February 2013 opinion, represent probative evidence weighing against a finding that the Veteran had a hip disorder at any time during the pendency of this claim.

Thus, the Board finds that the first Shedden element, evidence of a current disability, is not met.  In the absence of a current disability, service connection for a left hip disorder must be denied.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left hip disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 5.


ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for bursitis of the left hip is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


